Citation Nr: 1104765	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-26 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a sinusitis, with 
characteristics of congestion and a deviated septum.

5.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for a stomach disorder, to 
include as secondary to PTSD.

7.  Entitlement to service connection for an inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to March 
1961, and from June 1961 to May 1965.
 
This matter is on appeal from a December 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issues of entitlement to service connection for PTSD, 
sinusitis and a stomach disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire rating period, the Veteran's hearing 
loss in his left ear has been manifested by no more than Level 
VII auditory acuity.

2.  Right ear hearing loss was not shown during active duty 
service or within one year after service, and is unrelated to 
service.  

3.  Tinnitus is a secondary condition to the Veteran's service-
connected left ear hearing loss.  

4.  An inguinal hernia was not shown during active duty service 
and is unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.85, 4.86, Diagnostic Code (DC) 6100 (2010).

2.  Right ear hearing loss was not incurred in or aggravated by 
active duty service, nor may it be presumed to have been incurred 
during active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2010).

3.  Resolving all doubt in the Veteran's favor, tinnitus is 
secondary to the service-connected left ear hearing loss.  38 
U.S.C.A. § 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. § 3.310 (2010).

4.  A right inguinal hernia was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in March 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the all issues 
on appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  First, the RO has obtained the Veteran's service 
treatment records and, the Veteran submitted his private 
treatment records, to include two audiological examinations.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Next, VA opinions with respect to the issue entitlement to 
service connection for right ear hearing loss were obtained in 
October and November 2006, as well as December 2007.  38 C.F.R. 
§ 3.159(c) (4).  Concerning the Veteran's claim for a compensable 
rating for his left ear hearing loss, the October 2006 VA 
examination addressed his current level of hearing impairment.  
Moreover, there is no evidence suggesting that there has been a 
material change in the severity of the Veteran's hearing loss 
since the October 2006 VA examination.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  

To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that these examinations 
are more than adequate, as they are predicated on a full reading 
of the private medical records and service treatment records in 
the Veteran's claims file.  

Specifically, they consider all of the pertinent evidence of 
record, to include the Veteran's military history, the statements 
of the Veteran, and provide a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the Veteran's tinnitus claim, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

Entitlement to a Compensable Rating for Left Ear Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of claim 
to see if the evidence warrants the assignment of different 
ratings for different periods of time during these claims a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

In evaluating the extent of hearing loss, disability ratings are 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Hearing loss disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in conjunction 
with the average hearing threshold, and as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hz.

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled speech 
discrimination test together with the results of a pure tone 
audiometric test.  The horizontal lines in Table VI (38 C.F.R. § 
4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent nine categories 
of decibel loss based on the pure tone audiometric test.

The numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the vertical 
column appropriate to the pure tone decibel loss.

The percentage disability evaluation is found from Table VII (38 
C.F.R. § 4.85) by intersecting the horizontal column appropriate 
for the numeric designation for the ear having the better hearing 
acuity and the vertical row appropriate to the numeric 
designation level for the ear having the poorer hearing acuity.  
For example, if the better ear has a numeric designation Level of 
"V" and the poorer ear has a numeric designation Level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§§ 4.85(b), 4.87 (2010).

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever results 
in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 
hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.

When service connection is only in effect for hearing loss in one 
ear, as is the case here, the nonservice-connected ear will 
generally be evaluated in Table VII as if it had been assigned a 
Level I hearing impairment designation.  38 C.F.R. § 4.85(f).  
However, compensation is payable for hearing loss in both ears as 
if both disabilities were service-connected if (1) hearing 
impairment in the service-connected ear is compensable to a 
degree of 10 percent or more; (2) hearing impairment in the non-
service-connected ear, as measured by audio thresholds or speech 
discrimination scores, meets the criteria to be considered a 
disability under 38 C.F.R. § 3.385; and (3) the nonservice-
connected disability is not the result of the Veteran's own 
willful misconduct. 38 C.F.R. § 3.383(a)(3).

On the authorized audiological evaluation associated with the 
Veteran's October 2006 VA examination, pure tone thresholds, in 
decibels, were as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
55
60
75
85
69
LEFT
60
60
70
75
66

Speech audiometry revealed speech recognition ability of 82 
percent bilaterally. 

Based on the evidence above, Table VI of 38 C.F.R. § 4.85 shows 
the Veteran's left ear hearing loss to be a Level IV impairment.  
However, these hearing thresholds also represent exceptional 
hearing under 38 C.F.R. § 4.86(a).  Thus, the Level V impairment 
indicated under Table VIa is for application.  The Veteran's 
right ear, as the nonservice-connected ear, is assigned a Level I 
impairment.  Applying these results to Table VII, a 
noncompensable evaluation is assigned.  

The evidence also includes private audiological examinations from 
September 2002 and November 2005.  In the first, in September 
2002, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
70
90
64
LEFT
50
50
70
75
61

Speech audiometry revealed speech recognition ability of 88 
percent bilaterally.

At the second evaluation in November 2005, pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
55
75
90
68
LEFT
55
60
75
80
68

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 60 percent in the left ear.  

It is unclear whether these private audiological examinations may 
be applied for rating purposes, as they do not indicate whether 
the speech recognition ability percentages use the Maryland CNC 
discrimination test, as is required by 38 C.F.R. § 4.85 (2010).  
On this matter, the Court of Appeals for Veterans Claims has 
recently stated that VA has the obligation to determine whether 
the Maryland CNC test was used, as it is an objective fact not 
subject to interpretation or opinion that can easily be obtained 
by contacting the private examiners, and the burden in obtaining 
this missing information is minimal.  Savage v. Shinseki,  ___ 
Vet. App. ___ (2010) (2010 WL 4323441).  

In this case, the Board determines that a remand is unnecessary 
to resolve this uncertainty, as neither of the private 
audiological evaluations would change the Veteran's disability 
rating.  Specifically, in the September 2002 evaluation, the 
hearing loss in the Veteran's left ear is Level III impairment 
under Table VI.  As before, his nonservice-connected right ear is 
assigned a Level I impairment.  Accordingly, a noncompensable 
rating is assigned.  

Similarly, at the November 2005 audiological examination, the 
Veteran's left ear has Level VII impairment based on Table VI.  
While his tonal thresholds represent an exceptional pattern of 
hearing, Table VI represents the greater impairment.  When 
combined with the Level I impairment for his nonservice-connected 
left ear, a noncompensable rating is again assigned.  

Therefore, even when considering the private audiological 
evaluations, a noncompensable rating is nevertheless assigned, 
and a remand to determine whether the Maryland CNC test was used 
merely delays resolution of the claim.  Moreover, since the 
Veteran's hearing loss in his left ear is noncompensable in all 
cases, his right ear may not be rated as a service-connected 
disability under 38 C.F.R. § 4.85(f).  

The Board has also considered the Veteran's statements that his 
disability is worse than the noncompensable rating he currently 
receives.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of his 
hearing loss according to the appropriate diagnostic code.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's left ear hearing loss has been 
provided by the medical personnel who have examined him during 
the current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

The Board also notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court of Appeals for Veterans Claims held 
that, relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  The Court's rationale involved the 
potential application of 38 C.F.R. § 3.321(b) in considering 
whether referral for an extra-schedular rating is warranted.

Specifically, the Court noted that, unlike the rating schedule 
for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively 
on objective test results to determine whether a referral for an 
extra-schedular rating is warranted.  Instead VA audiologists 
must describe the effect of a hearing disability on a Veteran's 
occupational functioning and daily activities.  Id.

In this case, the Veteran stated at the October 2006 VA 
examination that he had difficulty understanding other people 
when they spoke.  Moreover, documents from November 2005 also 
indicate that he wears hearing aids.  In view of these 
statements, the Board finds that the functional effects of his 
hearing loss disability are adequately addressed in the record 
and are sufficient for the Board to consider whether referral for 
an extra-schedular rating is warranted under 38 C.F.R. 
§ 3.321(b).

However, given that the evidence indicates that his hearing loss 
has not caused him to miss work or that he has been hospitalized 
for this disability, a referral for an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).

Finally, although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to a 
service-connected disability has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.

Service Connection Claims

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).

	Moreover, under 38 C.F.R. § 3.303(b), the second and third 
elements of Shedden and Caluza may be established through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  
	
Moreover, organic disorders of the nervous system, tinnitus and 
sensorineural hearing loss may also be presumed to have been 
incurred in service if shown to have manifested to a compensable 
degree within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).  

	Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006). 

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz, in ISO units, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

	Right Ear Hearing Loss and Inguinal Hernia
	
	With regard to the Veteran's claims for service connection for 
right ear hearing loss and an inguinal hernia, the Board 
determines that these claims should be denied.  First the service 
treatment records do not indicate impaired hearing while on 
active duty, nor to these records indicate complaints of an 
inguinal hernia during that time.  
	
	Specifically, the Veteran's enlistment physical examination in 
June 1961 does not reflect any tonal thresholds in excess of 15 
dB for any frequency.  Moreover, at an evaluation in September 
1961, while the Veteran exhibited reduced hearing in his left ear 
following corrective surgery for a fracture to the left zygoma, 
his right ear was substantially normal, as no tonal threshold 
exceeded 10 dB for any frequency.  
	Although these were the only pure tone threshold examinations 
administered while on active duty, whispered voice tests 
administered to the Veteran in February 1964 and at his 
separation physical examination in April 1965 were both normal.  
	
	Additionally, service treatment records reflect no complaints of, 
treatment for, or a diagnosis related to an inguinal hernia, or 
any symptoms reasonably attributed thereto.  Moreover, at the 
time of discharge, the clinical evaluation of the Veteran did not 
reveal any indications of such a disorder.  Therefore, neither 
right ear hearing loss nor an inguinal hernia was noted in 
service.

	Next, post-service evidence does not reflect right ear hearing 
loss or symptoms related to an inguinal hernia until years after 
the Veteran's release from active duty.  Specifically, the first 
indication of right ear hearing loss was not until a private 
audiological examination in September 2002, where the tonal 
thresholds were 45 dB or greater at all measured frequencies.  
Similarly, the first indication of an inguinal hernia was during 
a December 1973 herniorrhaphy, where the Veteran stated that he 
underwent a herniorrhaphy first in 1969, and again in 1971.  
	
	However, in both cases, the Board emphasizes the multi-year gap 
between discharge from his last period of active duty service in 
1965, and the first indications of right ear hearing loss in 2002 
(a 27-year gap), and his first herniorrhaphy in 1969 (a 4-year 
gap).  Furthermore, the record includes January 1977 evaluation 
note, where the Veteran denied any hearing disorder.  
	
Indeed, the Veteran himself has not contended that there has been 
a continuity of symptomatology for either disorder since active 
duty service.  Specifically, at his VA examinations in October 
and November 2006, he stated that he could not tell when his 
hearing loss first started and, as mentioned previously, he 
denied hearing loss symptoms in 1977.  Similarly, he stated in 
December 1973 that his inguinal hernia did not appear until 1969.  
Although his representative argued in December 2005 that the 
Veteran's hernia was due to strenuous work in the military, he 
has not alleged that the disorder began at that time.  Therefore, 
continuity has not here been established, either through the 
medical evidence or through lay statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
right ear hearing loss or inguinal hernia to active duty, despite 
his contentions to the contrary.    
	
	With regard to the Veteran's claim for right ear hearing loss, 
the Board places significant probative value on an October 2006 
VA examination undertaken specifically to address the issue on 
appeal.  At that time, the Veteran explained how his hearing loss 
caused him difficulty in understanding other people's speech.  
	
	An audiogram of the Veteran's right ear reflected tonal 
thresholds 50 dB or greater at all frequencies, thus indicating 
impaired hearing under 38 C.F.R. § 3.385.  However, the examiner 
opined that it was less likely than not that the Veteran's right 
ear hearing loss was the result of his military duty.  In 
providing this opinion, the examiner reflected that the Veteran 
was never diagnosed with right ear hearing loss while on active 
duty and that the Veteran has been exposed to post-service 
occupational noise exposure.  
	
	As was noted previously, the Board finds that the examination was 
adequate for evaluation purposes.  Specifically, the examiner 
reviewed the claims file, interviewed the Veteran, and conducted 
an audiological examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Therefore, the 
Board finds the VA examiner's opinion to be of great probative 
value.
	
Next, regarding the Veteran's inguinal hernia claim, the Board 
finds that the weight of the competent evidence does not 
attribute the Veteran's inguinal hernia to active duty.  First, 
the evidence does not indicate the presence of an inguinal hernia 
until 1969, and years after he left active duty service.  
Moreover, no treating or examining health care professional has 
ever established or suggested such a relationship.
	
	The Board has also considered the statements made by the Veteran 
relating these claimed disorders to his active service.  The 
Federal Circuit has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).
	
In this case, however, the Veteran is not competent to provide 
testimony regarding the etiology of his right ear hearing loss 
and inguinal hernia.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer.").  Because the cause of the disorders is not 
readily identifiable, it does not involve a simple identification 
that a layperson is competent to make.  Therefore, the 
unsubstantiated statements regarding the claimed etiology of the 
Veteran's right ear hearing loss and inguinal hernia are found to 
lack competency.

Therefore, as the evidence does not indicate a continuity of 
symptoms related to an inguinal hernia or for right ear hearing 
loss, and no competent evidence of a nexus between his these 
disorders and active duty service, entitlement to service 
connection for an inguinal hernia and right ear hearing loss has 
not been established.  In light of the above discussion, the 
Board concludes that the preponderance of the evidence is against 
the claim for service connection and there is no doubt to be 
otherwise resolved.  As such, these appeals are denied.



Tinnitus

Regarding the Veteran's claim for entitlement to service 
connection for tinnitus, the Board notes that he stated at his 
October 2006 VA examination that he could not recall precisely 
when this disorder began.  The examiner also stated that it was 
less likely than not that it was due to active duty primarily due 
to the lack of tinnitus symptoms while on active duty.  

On the other hand, the Board notes that tinnitus may occur as a 
symptom of nearly all ear disorders including sensorineural or 
noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 
82, "Approach to the Patient with Ear Problems."  Here, the 
evidence of record reflects that the Veteran is service connected 
for left hear hearing loss that is consistent with noise 
exposure.  In this regard, the Board notes that "high frequency 
tinnitus usually accompanies [noise-induced] hearing loss."  The 
MERCK Manual, Section 7, Ch. 85, Inner Ear.

Given the fact that the Veteran has been diagnosed with (and 
service-connected for) left ear hearing loss, the provisions from 
The MERCK Manual noted above, and the Veteran's statements, the 
Board concludes that there is support for the conclusion that his 
tinnitus is attributable to his period of active military 
service.

Consequently, the Board finds, based on this record, that the 
Veteran's tinnitus is as likely as not associated with his 
service-connected noise-induced left ear hearing loss as it is 
the result of some other factor or factors.  Therefore, on the 
basis of the above analysis, and after consideration of all of 
the evidence, the Board finds it is at least as likely as not 
that the Veteran's tinnitus is attributable to his active 
military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2010).



ORDER

A compensable rating for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for an inguinal hernia is denied.


REMAND

In the case of the Veteran's remaining claims for entitlement to 
service connection for PTSD, sinusitis and stomach disorder, the 
Board determines that additional development is necessary to 
adjudicate the claim.  

First, regarding his claim for PTSD, the Veteran stated in a 
March 2006 letter that he has experienced symptoms such as 
nervousness and insomnia based on a motor vehicle accident that 
occurred while on active duty.  This claim was denied on the 
basis that PTSD was not shown in service, nor is it diagnosed 
currently.  

The Veteran's service treatment records confirm that he was 
involved in a motor vehicle accident in June 1962.  A notation in 
his records from that time indicate that he was experiencing 
difficulty sleeping, and that he "hears men crying to get out."  
These treatment records also indicate that these symptoms may 
have been persistent, as he experienced a dizzy spell and 
headaches while taking a driver's examination in May 1964, which 
the attending physician characterized as psychogenic.  Thus, 
while he has not been specifically diagnosed with a psychiatric 
disorder while in service, there are symptoms suggestive that one 
began while on active duty.  

	Next, regarding the Veteran's claim for sinusitis, the service 
treatment records indicate that he suffered a fracture to the 
left zygoma (cheekbone) following an altercation in July 1961.  
He underwent a closed reduction to repair the fracture later that 
month, although poor results from this procedure required a more 
involved open reduction one month later.  Of particular note, a 
follow-up evaluation in September 1961 indicated the presence of 
a fistula at the gingivobuccal margin into the left antrum.  An 
antral-nasal window was also observed.  
	
There have been three VA opinions related to this claim.  In the 
first, in October 2006, the examiner stated that it could be 
reasonable that a zygoma fracture might lead to chronic sinus 
drainage, especially in view of the fistula observed in 1961, but 
it would be speculative without a new ear, nose and throat 
specialist's examination.  In November 2006, a second examiner 
stated that it was unlikely that a fracture to the zygomatic arch 
would involve the maxillary sinus.  However, the examiner did not 
review the claims file, and specifically noted that no CT scan 
was available for him to assess the bony anatomy of the sinuses.  

A third VA physician, who did not examine the Veteran, opined in 
December 2007 that it was unlikely that the zygoma fracture, or 
the repair procedure, resulted in persistent sinus disease.  
However, this examiner also noted that a CT scan is needed to 
determine whether a sinus disorder is present.  

Finally, the Veteran has complained of a relatively continuous 
stomach disorder since active duty service.  Specifically, the 
service treatment records indicate complaints of a stomach 
disorder in October 1961, November 1962, as well as in January, 
February and June 1963.  However, no gastrointestinal disorder 
was observed upon X-ray in March 1963.  While an inspection of 
the esophagus, stomach and proximal small bowel in January 1977 
was normal, the Veteran mentioned that he continued to have a 
"stomach problem" in January 1977, and complained of episodes 
of diarrhea in May 2000.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for examination by a 
VA psychiatrist experienced in evaluating 
psychiatric disorders such as PTSD, anxiety 
disorder and depression to determine the 
diagnoses of any psychiatric disorder(s) that 
are present.  All indicated tests and studies 
must be performed, any indicated 
consultations must be scheduled, and all 
clinical findings should be reported in 
detail.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, for a 
proper understanding of the Veteran's medical 
history.  The examination report is to 
reflect if the examiner reviewed the 
Veteran's medical records.

The examiner should elicit as much detail as 
possible from the Veteran as to his claimed 
stressor, e.g., locations, dates, and 
identities of individuals involved.  The 
examiner should consider the Veteran's 
alleged in-service stressor for the purpose 
of determining whether such stressor was 
severe enough to have caused the current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the diagnosis 
of PTSD have been satisfied by this in- 
service stressor.  The diagnosis should 
conform to the psychiatric nomenclature and 
diagnostic criteria contained in DSM-IV.

If the Veteran is found to have a psychiatric 
diagnosis other than PTSD, the examiner is 
requested to render an opinion as to whether 
it is at least as likely as not (a 50 percent 
probability or greater) that any such 
diagnosed psychiatric disorder had its onset 
in service or is otherwise etiologically 
related to his active service.

A complete rationale should be given for all 
opinions and conclusions expressed.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, such should be 
stated with supporting rationale.

2.  Schedule the Veteran for appropriate 
examinations to determine the nature and 
likely etiology of his stomach and sinus 
disorders.  The examination for the Veteran's 
sinusitis claim should be with a physician 
with experience in ear, nose and throat 
disorders, or an otolaryngologist, if one is 
available.

All indicated tests and studies must be 
performed, any indicated consultations must 
be scheduled, and all clinical findings 
should be reported in detail.  In particular, 
the Veteran should be provided with a CT scan 
of his sinuses, as was referenced in previous 
VA examinations.  

The claims file must be made available to the 
examiners for review in conjunction with the 
examinations, for a proper understanding of 
the Veteran's medical history.  The 
examination report is to reflect if the 
examiner reviewed the Veteran's medical 
records.  Also, a copy of this remand should 
be provided to the examiners.  

The examiners are requested to opine as to 
whether it is at least as likely as not (a 50 
percent probability or higher) that any 
chronic sinus or stomach disorder is related 
to active duty service or to a service-
connected disability. 

All opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the examiners are unable to 
provide an opinion without resorting to 
speculation, a reasons and bases should be 
given as to why such an opinion cannot be 
provided.  

3.  Readjudicate the claims for entitlement 
to service connection for an acquired 
psychiatric disorder, claimed as PTSD, 
sinusitis and a stomach disorder, with 
consideration of all evidence obtained since 
the issuance of the statement of the case in 
December 2007. 

If the benefit sought is not granted, the 
appellant should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should then 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


